

Exhibit 10.3
 
APPIAN CORPORATION EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made by and between APPIAN
CORPORATION, a Delaware corporation, and its affiliates, successors, assigns and
agents (“Appian” or “Company”), and David Mitchell (“you” and all similar
references or “employee”) (collectively, the “parties”) in consideration of
employee’s at-will employment relationship with Appian.


1.Employment. By accepting employment with Appian, you agree: (a) to devote your
professional time, best efforts, attention and energies to Appian’s business and
to refrain from outside employment or professional practice other than on
account of or for the benefit of Appian (unless Appian consents in writing to
such outside work); (b) to perform any and all work assigned to you by Appian
faithfully and at such times and places as Appian designates; (c) to abide by
all policies of Appian, both current and future; and (d) that you are not
currently bound by any agreement that could prohibit or restrict you from being
employed by Appian or from performing any duties under this Agreement.


2.Compensation and Benefits. Upon the commencement of your employment, Appian
will pay you as provided in your offer letter (or as otherwise agreed in
writing), payable in accordance with its normal payroll practices. From time to
time, Appian may adjust your salary and other compensation at its discretion.
During your employment, if you meet the minimum requirements of Appian’s plans,
you will be eligible to participate in any employee compensation or benefit
plans (including group health and 401(k)), incentive award programs, and to
receive other fringe benefits that Appian may decide to make available to you.
Appian may add, amend or discontinue any of its plans, programs, policies and
procedures at any time for any or no reason with or without notice.


3.Restrictive Covenants. You further understand that Appian invests significant
resources in the training and development of its employees. Therefore, in light
of this, you agree to the following restrictions which are reasonably designed
to protect Appian’s legitimate business interests without unreasonably
restricting your ability to seek or obtain work upon voluntary or involuntary
termination of your employment with Appian:


3.1Prohibition on Competition. During your employment with Appian and for a
period of twelve (12) months from the date your employment with Appian
terminates, you shall not, within the United States of America, directly or
indirectly, provide, aid or assist any other person or entity in providing
Similar Products or Services for or on behalf of any Named Company in the same
or similar functional capacity as you did for Appian. This provision shall not
be construed to prevent you from obtaining employment with any person or entity
that provides Similar Products or Services, so long as your new endeavor does
not violate the above-stated prohibition.


3.2Covenant Not to Solicit or Perform Services for Customers or Prospective
Customers. During your employment with Appian and for a period of eighteen (18)
months from the date your employment with Appian terminates, you agree not to
contact, directly or indirectly, any Customer or Prospective Customer with whom
you have had any written, electronic, verbal, or other contact on behalf of
Appian, to sell, market, render or provide Similar Products or Services.


3.3Covenant Not to Perform Services for Appian’s Business Partners. During your
employment with Appian and for a period of twelve (12) months from the date your
employment with Appian terminates, you agree not to provide, directly or
indirectly, Similar Products or Services for or on behalf of any of Appian’s
Business Partners.


3.4Restriction on the Solicitation of Appian’s Employees. During your employment
with Appian, and for a period of twelve (12) months from the date your
employment with Appian terminates, you agree not to, directly or indirectly,
induce or solicit any Appian employee to terminate his or her employment or to
seek or accept any employment with any other business entity.


3.5Prohibition from Employing or Retaining Appian’s Employees. During your
employment with Appian and for a period of twelve (12) months from the date your
employment with Appian terminates, you agree not to retain, hire or employ,
directly or indirectly, any Appian employee who was employed by Appian on your
termination date, or during the twelve (12) months preceding your termination
date.


3.6Definitions. For the purpose of this Section of the Agreement, the following
definitions shall apply:


3.6.1“Similar Products or Services” shall include (i) any Low-Code software
development Platform, Business Process Management software, Case Management
software, Application Platform as a Service, or workflow software product,
whether sold as an on-premise, hosted, or Software-as-a-Service offering; (ii)



--------------------------------------------------------------------------------



e-procurement systems; and (iii) any services pertaining to the implementation
of such software technologies described in items 3.6.1(i)-3.6.1(ii) above.


3.6.2“Customer” means any entity for which Appian has performed Services during
your employment with the Company.


3.6.3“Named Company” shall include any one of the companies listed in Exhibit A.
At any time during the Specified Periods, in any year that this agreement is in
effect, Appian may modify or replace companies listed in Exhibit A, at Appian’s
sole discretion; however, Appian must, in good faith, believe that all companies
listed in Exhibit A are competitors of Appian. At any time, you may request a
copy of Exhibit A from Appian’s legal department.


3.6.4“Specified Period” means one of the following quarterly two week periods:
January 1 through January 15; April 1 through April 15; July 1 through July 15;
and October 1 through October 15.


3.6.5“Prospective Customer” means any entity that is not a Customer but with
respect to whom, within twelve (12) months from your termination date, you
conducted, prepared, submitted (or assisted or supervised such conduct) any
proposal, client development work product or marketing efforts on behalf of
Appian.


3.6.6The term “Business Partner” means any entity that had a contractual
agreement with Appian during your employment with the Company to engage in joint
marketing and/or sales efforts, professional services (as a prime contractor or
subcontractor), or as a re-seller of the Company’s software.


3.6.7The term “induce” means the act or process of enticing or persuading
another person to take a certain course of action.


3.6.8The term “solicit” means the act or process of obtaining by entreaty,
persuasion, or application, formal or otherwise, a certain course of conduct.


3.7Reasonableness of Restrictions. You agree that the restrictions set forth in
this Section are reasonable, proper and no greater than necessary to protect the
legitimate business interest of Appian and do not constitute an unlawful or
unreasonable restraint upon your ability to earn a livelihood. In the event that
any term set forth above including, but not limited to, the duration of the
restraint or the geographic scope, is held unenforceable by court of competent
jurisdiction, the parties agree that the unenforceable term may be reduced or
modified by the court of competent jurisdiction.


3.8Waiver. Any of the provisions listed in Sections 3.1 – 3.5 above may be
waived in advance only with the express written consent of the CEO of Appian
Corporation.


4.Employee Representations. You represent and warrant that you have the legal
ability to perform your duties for Appian and that your employment does not
violate the terms of any agreement, whether written or otherwise, including but
not limited to any non- compete agreement, that would limit or impair your
ability to perform your duties. You further represent and warrant that you will
not use any confidential or proprietary information from a prior employer, or
any other third party.


5.Nondisclosure of Confidential Information. You acknowledge that all
information related to the business of Appian that is not in the public domain,
nor available from sources other than Appian is considered Confidential. For the
purpose of this Agreement, Confidential Information also includes Appian’s Trade
Secrets and/or Proprietary Information and Confidential Information of third
parties provided to Appian under terms of a confidentiality or nondisclosure
agreement.


For the purpose of this Agreement, the definition of a “Trade Secret” shall be
congruent with the Virginia Uniform Trade Secret Act, Virginia Code Section
59.1-336(4). “Proprietary Information” includes, but is not limited to, the
following types of information (whether or not reduced to writing): Appian’s
fees, rates, sales data, customer lists, discoveries, inventions, concepts,
software in various states of development and related documentation, design
sheets, design data, drawings, design specifications, techniques, consulting or
development methodologies, models, source code, object code, documentation,
diagrams, flow charts, research, development, processes, training materials,
templates, procedures, “know-how,” tools, client identities, client accounts,
web design needs, client advertising needs and history, client reports, client
proposals, product information and reports, accounts, billing methods, pricing,
data, sources of supply, business methods, production or merchandising systems
or plans, marketing, sales and business strategies and plans, finances,
operations, and information regarding employees. Notwithstanding the foregoing,



--------------------------------------------------------------------------------



information publicly known that is generally employed by the trade at or after
the time you first learn of such information (other than as a result of your
breach of this Agreement) shall not constitute Proprietary Information.


You agree to hold Confidential Information in the strictest of confidence and
further agree not to release, divulge, misappropriate, publish or communicate
Confidential Information to any person or entity outside of Appian without the
express written consent of Appian’s CEO or his express designee. You understand
that the obligations contained in this Section are effective upon your first day
of employment, or earlier (if you receive Confidential Information sooner), and
shall survive the expiration of this Agreement, regardless of the reason your
employment with Appian is terminated. Furthermore, nothing contained in this
Section of the Agreement is designed to waive its statutory rights to seek
relief pursuant to the Virginia Trade Secrets Act, Virginia Code Section
59.1-336 et seq.


6.Inventions. For the purposes of this Agreement, "Inventions" mean any
concepts, ideas, processes, designs, specifications, improvements, discoveries
or other developments, whether or not reduced to practice or patentable, that I
conceive or create, in whole or in part, alone or jointly with others, during my
employment by the Company, whether during normal work hours or otherwise, if
such Inventions meet one of the following conditions (i) the Inventions directly
relate to the Company's business (including without limitation the Company's
present or contemplated products and research) or to tasks assigned to me by or
on behalf of the Company or (ii) the Inventions are written or developed using
any of the Company's equipment, facilities, materials, trade secrets, labor,
money, time or other resources. "Inventions" also shall be deemed to include any
concepts, ideas, processes, designs, specifications, improvements, discoveries
or other developments, whether or not reduced to practice or patentable, that I
conceive or create within ninety (90) days after my employment with the Company
ends that directly relate to the Company's business as conducted prior to the
date my employment ended or to any tasks assigned to me by or on behalf of the
Company at any time during the last two (2) years of my employment by the
Company. “Inventions” do not include any concepts, ideas, processes, designs,
discoveries or other developments reduced to practice prior to joining Appian.


6.1Assignment of Inventions. I agree that all Inventions are the sole and
exclusive property of the Company and hereby assign to the Company all right,
title and interest in all Inventions.


7.Termination and Resignation. Your employment is terminable at-will. That means
that you or Appian may terminate your employment relationship at any time, for
any reason or no reason at all. In the event that Appian terminates your
employment, you will be entitled to earned and unpaid salary, less required and
authorized withholdings and deductions. In the event that you terminate your
employment, you will be entitled to earned and unpaid salary, less required and
authorized withholdings and deductions, through your last day of employment.
Regardless of the basis of your termination of employment, you agree to provide
all assistance requested by Appian in transitioning your duties,
responsibilities, clients and other Appian relationships to other Appian
personnel, both during your employment and after your termination or
resignation. Furthermore, you agree to cooperate with Appian from time to time
as necessary concerning matters that may have arisen during the course of your
employment with Appian. Such cooperation is an express condition of this
Agreement.


8.Return of Company Materials. Upon the termination of your employment with
Appian, regardless of the basis of the termination, you shall promptly deliver
to Appian any of the following items or materials: any laptop or personal
computer issued to you, or paid for, by Appian; any material, in any form
whatsoever, that constitutes Appian’s Confidential Information, Trade Secret
and/or Proprietary Information; the Employee Handbook; the Consulting Best
Practices Book (“CBP”); and any other material that is the property of Appian
Corporation or Appian Corporation’s customers, including, but not limited to,
books, key cards, passes, and other material. You agree that, to the extent
permissible by law, Appian may withhold payment of any compensation or
reimbursements until you return all such Appian materials.


9.Authority Limited. It is expressly agreed that you shall have no right or
authority at any time to make any contract or binding promise of any nature on
behalf of Appian, without Appian’s express written consent except within
established duties of your employment.


10.Assignment and Survival. The rights and obligations of Appian under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of Appian. Your rights and obligations are personal and
may not be assigned or delegated without the Company’s proper written consent.
However, if you become deceased prior to the expiration of this Agreement, any
sums that may be due to you as of the date of your death shall be paid to your
executor, administrator, heirs, personal representative, successors or assigns.
Furthermore, it is expressly understood that the obligations under Sections 3,
4, or 5 of this Agreement shall survive any termination of this Agreement.


11.Remedies. You acknowledge that the damages Appian will suffer as a result of
your breach of any provision of Sections 3, 4, or 5 of this Agreement may be
impossible to reasonably calculate and that violation of this Agreement



--------------------------------------------------------------------------------



will irreparably harm Appian. Accordingly, you agree that Appian will be
entitled, in addition to all other rights and remedies that may be available, to
obtain injunctive relief enjoining and restraining you from committing a breach
of this Agreement. You also agree that in the event Appian is successful in
whole or in part in any legal action against you under this Agreement, Appian
will be entitled to recover all costs, including reasonable attorney fees from
you.


12.Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity shall not nullify the validity of
the remaining provisions of this Agreement. If any provision of this Agreement
is determined by a court to be overly broad in duration, geographical coverage
or scope, or unenforceable for any other reason, such provision will be narrowed
so that it will be enforced as much as permitted by law.


13.Choice of Law. The laws of the Commonwealth of Virginia shall govern this
Agreement. You and Appian consent to the jurisdiction and venue of any state or
federal court in the Commonwealth of Virginia.


14.Waiver. Any party’s waiver of any other party’s breach of any provision of
this Agreement shall not waive any other right or any future breaches of the
same or any other provision. Appian’s CEO may, in his or her sole discretion,
waive in writing any provision of this Agreement.


15.Notices. Any notices, requests, demands or other communications provided for
in this Agreement shall be in writing and shall be given either manually or by
certified mail. Notice to Appian shall be addressed to Human Resources. Notice
to you shall be addressed to the last address you have filed with Human
Resources. You may change your address by providing written notice in accordance
with this Section. If you fail to keep Appian informed of your most recent
address, you agree to waive any claim against Appian related to any damage you
may suffer as a result of Appian failing to provide you with a notice under this
or any other Agreement you may have with Appian.


16.Entire Agreement. This Agreement is the entire agreement between you and
Appian regarding these matters and supersedes any verbal and written agreements
on such matters. This Agreement may be modified only by written agreement signed
by you and Appian’s CEO. All Section headings are for convenience only and do
not modify or restrict any of this Agreement’s terms.


17.Counterparts. For convenience of the parties, this Agreement may be executed
in one or more counterparts, each of which shall be deemed an original for all
purposes.


The parties state that they have read, understood and agree to be bound by this
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:


image1.jpg [image1.jpg]



--------------------------------------------------------------------------------



Employment Agreement Exhibit A


Named Companies:


1.BizAgi
2.IBM
3.K2
4.OpenText
5.Oracle Corporation
6.Pegasystems, Inc.
7.Salesforce.com
8.DST Systems, Inc.
9.ServiceNow
10.Bonitasoft
11.Outsystems
12.Mendix
13.MicroPact
14.AppWay
15.Veeva
16.Camunda

